DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
On line 2 of claim 15, “a drive” has been amended to --the drive--.
On line 9 of claim 19, “a distal end” has been amended to --the distal end--.
On line 11 of claim 19, “an initial” has been amended to --the initial--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  See the final rejection mailed on 1/25/2022 for a detailed reasons for allowance for claims 14 and 18.  Applicant has amended claim 1 to overcome the rejection of record.  While Biodome ‘492 does disclose a sleeve 40 that has fixed contact on the pierceable seal 5, the fixed contact end (end of 40 where 40 touches 5) is not retained by the cap 6.  The cap 6 only retains the seal 5.  There is no teaching reference or motivation to modify Biodome ‘492 with the recited features.  The applicant has amended claim 19 based on the comments from the advisory action (further examiner amendments provided above to correct other minor typographical errors).  Biodome ‘492 fails to disclose “a distal end of a piercing member disposed within the connection mount in an initial unactivated position”.  The needle 30 is positioned within the sleeve 40 but not in the connection mount (see 5a).  Figure 4A of the applicant’s invention clearly shows the distal end of the piercing member within the sterile sleeve and connection mount in the initial unactivated position.  The examiner’s comment in the advisory action about potential clarity of the location of the distal end are hereby vacated in light of the clear disclosure discussed directly above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783